Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 5-15 and 19-21 in the reply filed on 07/06/2021 is acknowledged.
Applicant’s election of claims 5-15 and 19-21 in the reply filed on 07/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 5-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for the recitation of “filing yard”. It is unclear exactly what Applicant is intending to claim by such a recitation. It is believed that Applicant intended to recite “filling yarn”. Applicant is advised to clarify the claim language. 
Claim 8 is rejected for the recitation of “0.75% 1.25%”. It is unclear exactly what Applicant intended to claim by such a recitation. It is believed Applicant intended to recite “0.75%-1.25%”. Applicant is advised to clarify the claim language. 
Claim 19 is rejected for the recitation of “souring”. It is unclear exactly what Applicant intended to claim by such a recitation. It is believed Applicant intended to recite “scouring”. Applicant is advised to clarify the claim language. 
 Claim 19 is rejected for the recitation of “reducing dwell time between the scour and souring rinse by 50% or more.” It is unclear by what standard Applicant is intending to compare the reduction in dwell time with. For purposes of examination, Teague is considered to meet the claimed reduction in dwell time since Teague teaches minimizing cleaning. Applicant is advised to clarify the claim language. 
Claim 21 is rejected for the recitation of “cleaning occurred with the number of rollers reduced.” It is unclear by what standard Applicant is intending to compare the reduction in rollers. For purposes of examination, Teague is considered to meet the claimed reduction in rollers since Teague teaches minimizing cleaning. Applicant is advised to clarify the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11-12, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Teague (US Patent 5,330,538) in view of Liao et al. (2009/0191777).
Regarding claim 5,
Teague et al. are silent regarding twisting the yarn with other yarn to form a denim material. However, Liao teaches twisting warp yarn with stretch yarns to create stretch in the warp direction. It would have been obvious to one of ordinary skill in the art to incorporate the yarns of Liao in Teague et al. in order to add stretch in the warp direction and arrive at the claimed invention. 
Regarding claim 6, Teague et al. teach dyeing using vat dyeing, but is silent regarding the specifics of the process. However, it would have been obvious to one of ordinary skill in the art to use rollers to convey yarn into a vat containing dye wherein the yarn is dyed in the vat. In the alternative, Godau teaches dyeing comprises using a roller to convey yarn into a vat containing dye and where the yarn is dyed in the vat in order to guide the yarns to be dyed. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rollers as part of the vat dyeing process as taught by Godau in order to guide the yarns and arrive at the claimed invention. 
Regarding claim 7, the dye is an indigo dye. 
Regarding claim 8, Teague teaches dye pick up or percent by weight of dye on the yarn is related to the tightness of the yarn and teaches varying the tightness to affect the indigo dye weight maintained on the yarn. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed indigo dye maintained on the yarn by weight through routine experimentation based on the teachings of Teague. 
Regarding claims 11-12, Teague teaches maintaining tension on the yarns throughout the dyeing process to control dyeing and that the amount of tension maintained affect the degree of dyeing. Teague is silent regarding the tension maintained by nip rollers, the amount of pressure during dyeing and during scouring, dyeing and rinsing. However, it is known in the art  
Regarding claim 15, the previous combination is silent regarding the claimed single rinse cycle. However, given the previous combination teaches such a similar process including varying the depth of penetration and therefore lower amounts are included and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed single rinse cycle with low dye penetration. 
Regarding claim 19-20, Teague teaches mercerization (or scouring) in a manner to only scour the outside of the yarn. As such, it would have been obvious to one of ordinary skill in the art to reduce the dwell time between scour and scouring rinse including the claimed about 30 seconds. As detailed above, the claim language of reducing the dwell time between scour and scouring rinse by 50% or more is unclear as it is not clear what the claim language is intending to compare dwell time to. The claimed dwell time is considered to be met by Teague. 
Regarding claim 21, Teague teaches mercerization (or scouring) in a manner to only scour the outside of the yarn. As such, it would have been obvious to one of ordinary skill in the art to reduce the number of rollers. Further, as set forth above, the claimed language is unclear as it is not clear what the claim language is comparing the reduction in rollers to what standard. The claimed reduction in rollers is considered to be met by Teague. 
Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Teague (US Patent 5,330,538) in view of Liao et al. (2009/0191777) in view of St. Onge-Simpson (PG Pub. 2018/0160753). 
Regarding claim 9, the previous combination is silent regarding the claimed dyeing method. However, St. Onge-Simpson et al. teach wherein the dyeing is carried out at less than 30 degrees Celsius in order to reduce the diffusion rate of the dye [0115]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dyeing temperatures as taught by St. Onge-Simpson et al. in the previous combination in order to reduce the diffusion rate if the dye and arrive at the claimed invention.
Regarding claim 13, the previous combination is silent regarding the claimed pH. However, St. Onge-Simpson et al. teach pH of the vat is maintained within the claimed range in order to reduce indigo dye affinity to the yarn [0110].
Regarding claim 14, the previous combination is silent regarding the claimed indigo dye being fully oxidized prior to rinsing. However, St. Onge-Simpson et al. teach the indigo dye oxidizes prior to rinsing and turns blue and is considered to be fully oxidized.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teague (US Patent 5,330,538) in view of Liao et al. (2009/0191777) in Marte et al. 6,627,063).
Regarding claim 10, the previous combination is silent regarding the claimed concentration of the wetting agents and caustics in the vat. However, Marte et al. teach using the claimed concentration of wetting agents and caustics in the vat in order to have a dyeing solution which adequately dyes textile materials. It would have been obvious to one of ordinary skill in art to use the claimed concentration of wetting agents and caustics in the vat in order to have a dyeing solution which adequately dyes textile materials. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789